Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3, 5-7, 13-19, 21-22, 24, 32, 35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, 35, Applicant has now added a negative limitation to “no portion…”.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).  Applicant does not provide for the above and therefore the claims are and must be rejected for including new matter.  The Office also notes that the limitation depends on the orientation of the device, and during transport the device may upside down wherein the base would be entirely be above the bracket in Applicant’s device and completely counter to Applicant’s new unsupported claim.  Claims 2-3, 5-7, 13-19, 21-22, 24, 32 is/are rejected as being dependent on the above rejected claim(s).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-7, 12-19, 21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and now 12, Applicant omits the essential elements in order to provide the function of a moisture tight seal.  Claims 2, 5-7, 13-19, 21, 24, 32, 22 is/are rejected as being dependent on the above rejected claim(s).  The above also applies to claims 5, 19.
In claims 16-18, 25-31 Applicant has failed to make clear as to the state of the packages.  For example, in some claims, Applicant has provided packages.  In another claim, Applicant discloses that the packages are located in packs.  In claim 16, Applicant provides “sized to receive” as opposed to stating that the cutouts clearly comprise the package.  Claims 17-18 is/are rejected as being dependent on the above rejected claim(s).	And in claim 17, Applicant introduces a dispenser cabinet but Applicant fails to include the necessary packs and cartridges to contain the existing packages. Also in claim 17, Applicant uses the language “configured to store the packages” instead stating that the cutouts clearly comprise the package. Claim 18 is/are rejected as being dependent on the above rejected claim(s). In claim 18, Applicant fails to include the necessary cartridges.  
Applicant’ claims 25-31, including at least claim 25, now provides “A storage and dispensing system of orthodontic brackets for use in an orthodontist's office comprising: a dispenser cabinet for storing and having quadrants defined by dividers, the quadrants corresponding to quadrants of a patient's mouth, wherein an RFID reader is attached to or housed within the dispenser cabinet; a package for storing for removing for communicating 
In claim 25, Applicant omits the essential elements of a strip for the tag.  Claim 26 is/are rejected as being dependent on the above rejected claim(s).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, 13, 19, 21, 22, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuneberg (US 7381053 B2) in view of Borgeat (2413858).
The Office notes the 112 rejections above.  Nevertheless, Tuneberg discloses:
1, 22: A storage and dispensing system of orthodontic brackets (figs 1-7) for use in an orthodontist's office (capable of performing the above intended use) comprising: a package (package in figs 1-7) that encloses an orthodontic bracket (bracket in figs 1, 3), the package including a base and a cap (such as in fig 3 adjacent “16” and “61”; of which does not include a flange and is therefore flangeless as shown in the above figures), the base having a post (adjacent 32) extending therefrom on which the orthodontic bracket is secured, and the cap including a blind bore (vertical wall shown in fig 3) that extends over and surrounds the post and the orthodontic bracket, wherein the cap and the base are configured to form a moisture tight seal therebetween (the device is capable of preventing moisture from entering via seal shown adjacent “60” and “62”), wherein the post has a cross-sectional area that is less than a cross-sectional area of the base and is of different shape (there exists a cross section at portion adjacent 32 that has less area than a cross section of the portion adjacent “16”; for example a horizontal slice adjacent 32 only including one side, such as the right side of fig 3, has less area than a thicker horizontal slice adjacent 16 and also including both the right and left side of fig 3; further the shapes are very different as the slice of the base includes an open area within it).
If there is any question to the above, the Office notes that Borgeat discloses a package for medical equipment comprising cap and base configures to form a moisture right seal therebetween (figs 1-13 with col. 4: 21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg in view of Borgeat (by replacing portions of the device such as portions of cap and base while maintaining portions such as post; the Office notes that the entire cap could be placed over the device with the gasket while maintaining the existing structure, such as by attaching to element 16 with the provided attachment structure) in order to permit transport without the danger the contents being damaged by providing a more effective seal.  The Office notes that the above prior art also discloses: wherein the cap includes a thread and the base includes a corresponding thread, the thread of the cap engaging the thread of the base when the cap is coupled to the base (fig 5, 3 with corresponding threads). The Office again notes the 112 rejection to no portion of the base extends above any portion of the orthodontic bracket.  Inasmuch as applicant discloses the above, the prior art discloses the above.  
The Office notes the 112 rejections above.  Nevertheless, Tuneberg discloses:
2. The storage and dispensing system of claim 1 wherein the orthodontic bracket is a precoated orthodontic bracket (col. 1: 60-67).
5. The storage and dispensing system of claim 1 wherein the package is resealable to form the moisture tight seal (psa 62 is capable of performing the intended use of being resealed).
6. The storage and dispensing system of claim 1 wherein the base has a rectangular configuration having a gingival side, a mesial side, an occlusal side, and a distal side and the orthodontic bracket has a gingival side, a mesial side, an occlusal side, and a distal side and each of the base sides is aligned with a corresponding one of the orthodontic bracket sides (the base discloses the above portions as they are merely portions relative to the common features of the bracket).
7. The storage and dispensing system of claim 1 wherein the base includes attachment member on the post and the orthodontic bracket is releasably secured to the attachment member (such as member adjacent 32).
19. The storage and dispensing system of claim 1 wherein each of the cap and the base are rigid structures that when assembled, form a light-tight and fluid-tight envelope in which the orthodontic bracket is positioned (the device is capable of providing the above intended use of preventing light and fluid).
21: wherein the cap is greater in height dimension than a height of the orthodontic bracket (a height dimension exists in both of the above features that permit a dimension of one to be greater than another; for example the entire height of the cap in fig 3 is greater than a height portion of the bracket such as portion from area adjacent the “20” to area adjacent the “18” above the first area). 
The Office notes the 112 rejections above.  Nevertheless, Borgeat discloses:
5. The storage and dispensing system of claim 1 wherein the package is resealable to form the moisture tight seal (via the provided threads).
19. The storage and dispensing system of claim 1 wherein each of the cap and the base are rigid structures that when assembled, form a light-tight and fluid-tight envelope in which the orthodontic bracket is positioned (the above is capable of performing the above intended use).
13: With respect to a cross-section of the base is an irregular polygon, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape (such as to the above) because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 1-2, 5-7, 13, 19, 21, 22, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuneberg (US 7381053 B2) in view of Borgeat (2413858) and Cinader (20080286710)
The Office notes the 112 rejections above.  Nevertheless, Tuneberg discloses:
1, 22, 32: A storage and dispensing system of orthodontic brackets (figs 1-7) for use in an orthodontist's office (capable of performing the above intended use) comprising: a package (package in figs 1-7) that encloses an orthodontic bracket (bracket in figs 1, 3), the package including a base and a cap (such as in fig 3 adjacent “16” and “61”; of which does not include a flange and is therefore flangeless as shown in the above figures), the base having a post (adjacent 32) extending therefrom on which the orthodontic bracket is secured, and the cap including a blind bore (vertical wall shown in fig 3) that extends over and surrounds the post and the orthodontic bracket, wherein the cap and the base are configured to form a moisture tight seal therebetween (the device is capable of preventing moisture from entering via seal shown adjacent “60” and “62”), wherein the post has a cross-sectional area that is less than a cross-sectional area of the base and is of different shape (there exists a cross section at portion adjacent 32 that has less area than a cross section of the portion adjacent “16”; for example a horizontal slice adjacent 32 only including one side, such as the right side of fig 3, has less area than a thicker horizontal slice adjacent 16 and also including both the right and left side of fig 3; further the shapes are very different as the slice of the base includes an open area within it).
If there is any question to the above, the Office notes that Borgeat discloses a package for medical equipment comprising cap and base configures to form a moisture right seal therebetween (figs 1-13 with col. 4: 21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg in view of Borgeat (by replacing portions of the device such as portions of cap and base while maintaining portions such as post; the Office notes that the entire cap could be placed over the device with the gasket while maintaining the existing structure, such as by attaching to element 16 with the provided attachment structure) in order to permit transport without the danger the contents being damaged by providing a more effective seal.  The Office notes that the above prior art also discloses: wherein the cap includes a thread and the base includes a corresponding thread, the thread of the cap engaging the thread of the base when the cap is coupled to the base (fig 5, 3 with corresponding threads). The Office again notes the 112 rejection to no portion of the base extends above any portion of the orthodontic bracket.  Inasmuch as applicant discloses the above, the prior art discloses the above.  If there is any question to the above, Cinader discloses a device (figs 12) enclosing a bracket (adjacent 14e) with a base (18e with a post adjacent 20e) where no portion of the base extends above any portion of the bracket (as in fig 12; when the device is held in the position as in fig 12).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Cinader (by either removing the base/post of the prior art or adding it to the lower portion of the device) in order to provide for a more secure attachment of the bracket to the device as to prevent unintentional movement during transport. 
The Office notes the 112 rejections above.  Nevertheless, Tuneberg discloses:
2. The storage and dispensing system of claim 1 wherein the orthodontic bracket is a precoated orthodontic bracket (col. 1: 60-67).
5. The storage and dispensing system of claim 1 wherein the package is resealable to form the moisture tight seal (psa 62 is capable of performing the intended use of being resealed).
6. The storage and dispensing system of claim 1 wherein the base has a rectangular configuration having a gingival side, a mesial side, an occlusal side, and a distal side and the orthodontic bracket has a gingival side, a mesial side, an occlusal side, and a distal side and each of the base sides is aligned with a corresponding one of the orthodontic bracket sides (the base discloses the above portions as they are merely portions relative to the common features of the bracket).
7. The storage and dispensing system of claim 1 wherein the base includes attachment member on the post and the orthodontic bracket is releasably secured to the attachment member (such as member adjacent 32).
19. The storage and dispensing system of claim 1 wherein each of the cap and the base are rigid structures that when assembled, form a light-tight and fluid-tight envelope in which the orthodontic bracket is positioned (the device is capable of providing the above intended use of preventing light and fluid).
21: wherein the cap is greater in height dimension than a height of the orthodontic bracket (a height dimension exists in both of the above features that permit a dimension of one to be greater than another; for example the entire height of the cap in fig 3 is greater than a height portion of the bracket such as portion from area adjacent the “20” to area adjacent the “18” above the first area). 
The Office notes the 112 rejections above.  Nevertheless, Borgeat discloses:
5. The storage and dispensing system of claim 1 wherein the package is resealable to form the moisture tight seal (via the provided threads).
19. The storage and dispensing system of claim 1 wherein each of the cap and the base are rigid structures that when assembled, form a light-tight and fluid-tight envelope in which the orthodontic bracket is positioned (the above is capable of performing the above intended use).
13: With respect to a cross-section of the base is an irregular polygon, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape (such as to the above) because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
Borgeat discloses:
3. The storage and dispensing system of claim 1 wherein the base or the cap includes a gasket and the other of the cap or the base seals in contact with the gasket when the cap is coupled to the base (20).  Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to to replace a gasket with an o-ring that also forms a moisture tight seal is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to replace a gasket with an o-ring that also forms a moisture tight seal in order to perform the above in order to perform the same function of enhanced sealing.  Though not required, the Office merely notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one seal for another because it has been held that substituting equivalents known for the same purpose on the basis of its suitability for the intended use was an obvious extension of the prior teachings.. Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat.Inter. 1980), 209 USPQ at 759.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuneberg (US 7381053 B2) in view of Borgeat (2413858) and Rose (20080128297) in view of Swain (20090215003).
The Office notes the 112 rejections above.  Nevertheless, Tuneberg discloses:
12: A storage and dispensing system of orthodontic brackets (figs 1-7) for use in an orthodontist's office (capable of performing the above intended use) comprising: a package (package in figs 1-7) that encloses an orthodontic bracket (bracket in figs 1, 3), the package including a base and a cap (such as in fig 3 adjacent “16” and “61”), the base having a post (adjacent 32) extending therefrom on which the orthodontic bracket is secured, and the cap including a blind bore (vertical wall shown in fig 3) that extends over and surrounds the post and the orthodontic bracket, wherein the cap and the base are configured to form a moisture tight seal therebetween (the device is capable of preventing moisture from entering via seal shown adjacent “60” and “62”), wherein the post has a cross-sectional area that is less than a cross-sectional area of the base and is of different shape (there exists a cross section at portion adjacent 32 that has less area than a cross section of the portion adjacent “16”; for example a horizontal slice adjacent 32 only including one side, such as the right side of fig 3, has less area than a thicker horizontal slice adjacent 16 and also including both the right and left side of fig 3; further the shapes are very different as the slice of the base includes an open area within it).
If there is any question to the above, the Office notes that Borgeat discloses a package for medical equipment comprising cap and base configures to form a moisture right seal therebetween (figs 1-13 with col. 4: 21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg in view of Borgeat (by replacing portions of the device such as portions of cap and base while maintaining portions such as post; the Office notes that the entire cap could be placed over the device with the gasket while maintaining the existing structure, such as by attaching to element 16 with the provided attachment structure) in order to permit transport without the danger the contents being damaged by providing a more effective seal.  The Office notes that the above prior art also discloses: wherein the cap includes a thread and the base includes a corresponding thread, the thread of the cap engaging the thread of the base when the cap is coupled to the base (fig 5, 3 with corresponding threads).
Tuneberg or the Combined Reference discloses the claimed invention (including that Tuneberg discloses a pack bag in col. 4: 3) above with the exception of the following which is disclosed by Rose: strip (114).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg or the Combined Reference in view of Swain (by placing packages in strips) in order to provide additional protection to both the packages and the contents, brackets, etc. The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Swain: RFID (paragraph 27).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Swain (by placing an RFID anywhere in the device such a strip as well as a cabinet) in order to provide tampering evidence as well as information to the user.	

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuneberg or the Combined Reference as applied to claim 1 above, and further in view of Cocoran (20050178685).
Tuneberg or the Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Cocoran: card with cutout (10 with areas within such as 18 capable of performing the intended use of receiving a base).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg or the Combined Reference (by providing the above to the system) in order to provide an element to assist the user perform the desired function of the included bracket such as a support system.

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuneberg or the Combined Reference as applied to claim 1 above, and further in view of Cocoran (20050178685) and Higham (5905653).
The Office notes the 112 rejections above.  Nevertheless, Tuneberg or the Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Cocoran: card with cutout in groups (10 with areas within such as 18 capable of performing the intended use of receiving a base).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg or the Combined Reference (by providing the above to the system) in order to provide an element to assist the user perform the desired function of the included bracket such as a support system.  With respect to the working tray with drawers and quadrants, Higham discloses the above (such as any elements capable of sliding and holding contents in for example in fig 5; Higham also discloses cabinet with quadrants defined by dividers such as portion not provided for tray with drawers such as shown in fig 5 also including quadrants such as four portions within portion adjacent 98).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Higham (by providing the above elements in order to contain the already provided elements) in order to provide further protection to the provided elements while also providing enhanced dispensing means of such.
In claim 16, with respect to being sized to receive a base, the Office notes that the prior art already discloses that cutouts that receive bases.  It is well within one of ordinary skill in the art to modify the size of a cutout to hold a base of a different size, such as the sizes shown in the prior art in order to securely hold such in place and to perform the intended purpose of a cutout.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
The Combined Reference discloses the claimed invention above (including that Tuneberg discloses a pack bag in col. 4: 3 and strip in fig 21) with the exception of the following which is disclosed by Swain: RFID (paragraph 27).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Swain (by placing an RFID anywhere in the device such a strip as well as a cabinet) in order to provide tampering evidence as well as information to the user.	

Claim(s) 25-26 are rejected under 35 U.S.C. 102(a)as being anticipated by Tuneberg (7381053) in view of Higham and Swain.
The Office notes the 112 rejections above.  Nevertheless, Tuneberg discloses:
25: A storage and dispensing system of orthodontic brackets (figs 1-7) for use in an orthodontist's office (capable of performing the above intended use) comprising: a package (package in figs 1-7) that is configured to be stored in the dispenser cabinet (see 112 rejection above; capable of performing the above intended use) and is removable from the dispenser cabinet (capable of performing the above intended use), the package encloses one orthodontic bracket (bracket in figs 1, 3) and includes a base and a cap (such as in fig 3 adjacent “16” and “61”), the base having a post extending therefrom on which the orthodontic bracket is secured  (adjacent 32); with the exception of the following which is disclosed by Highham: a dispenser cabinet (figs 1-38) configured to store a plurality of orthodontic brackets (capable of performing the above intended use) and including a sidewall that defines an open end and a lid that is movable to cover the open end (side and lid open in fig 5; Higham also discloses cabinet with quadrants defined by dividers such as portion not provided for tray with drawers such as shown in fig 5 also including quadrants such as four portions within portion adjacent 98).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg in view of Higham (by placing contents within a cabinet and including the above features) in order to provide improved storage and organization to use the contents more effectively.
The Combined Reference discloses the claimed invention above (with the exception of the following which is disclosed by Swain: RFID tag and reader (paragraph 27).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Swain (by placing an RFID (of which includes all RFID elements such as tag, reader, etc.) anywhere in the device such on a strip as well as a cabinet, such as on or within) in order to provide tampering evidence as well as information to the user.  The Office notes that it is well within the skill of one of ordinary skill in the art to place any RFID equipment on or within components of the device such as the cabinet.  It is well known in the art that placing items internal a cabinet would protect the device from damage while placing a device on the outside would make the device more readily accessible.	 
The Combined Reference discloses: wherein the RFID reader communicates with the RFID tag so that the system tracks the package when the package is moved (RFIS devices are capable of the above intended use).

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 25 above, and further in view of Borgeat.
The Combined Reference discloses the claimed limtations with the exception of the following which is disclosed by Borgeat:	wherein the cap includes a thread and the base includes a corresponding thread, the thread of the cap engaging the thread of the base when the cap is coupled to the base  (fig 5, 3 with corresponding threads, of which does not include a flange and is therefore flangeless as shown in the above figures); wherein the package is resealable (capable of performing the above intended use). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg in view of Borgeat (by replacing portions of the device such as portions of cap and base while maintaining portions such as post; the Office notes that the entire cap could be placed over the device with the gasket while maintaining the existing structure, such as by attaching to element 16 with the provided attachment structure, such as the improved corresponding threads in figs 5, 3) in order to permit transport without the danger the contents being damaged by providing a more effective seal.  

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 26 above, and further in view of Rose.
27: 28: The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Rose: strip (114 with multiple packages releasably secured as in fig 21; capable of performing the above intended use of being stored in a cabinet).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Rose (by placing packages in strips) in order to provide additional protection to both the packages and the contents, brackets, etc.
29: Tuneberg discloses a pack bag (col. 4: 3)
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 29 above, and further in view of Cocoran.
30, 31: the Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by card with cutout (10 with areas within such as 18 capable of performing the intended use of receiving a base).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference (by providing the above to the system) in order to provide an element to assist the user perform the desired function of the included bracket such as a support system.  With respect to the working tray with drawers, Higham discloses the above (such as any elements capable of sliding and holding contents in for example in fig 5; Higham also discloses cabinet with quadrants defined by dividers such as portion not provided for tray with drawers such as shown in fig 5 also including quadrants such as four portions within portion adjacent 98).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Higham (by providing the above elements in order to contain the already provided elements) in order to provide further protection to the provided elements while also providing enhanced dispensing means of such.

Claim(s) 35 is rejected under 35 U.S.C. 102(a)as being anticipated by Tuneberg (7381053) in view of Borgeat.
Tuneberg discloses:
35:  A storage and dispensing system of orthodontic brackets (figs 1-7) for use in an orthodontist's office (capable of performing the above intended use) comprising: a package (package in figs 1-7) that encloses an orthodontic bracket (bracket in figs 1, 3), the package including a base and a cap (such as in fig 3 adjacent “16” and “61”), the base having a post extending therefrom on which the orthodontic bracket is secured (adjacent 32), and the cap including a blind bore that extends over and surrounds the post and the orthodontic bracket (vertical wall shown in fig 3), with the exception of the following which is disclosed by Borgeat:	wherein the cap includes a thread and the base includes a corresponding thread, the thread of the cap engaging the thread of the base when the cap is coupled to the base  (fig 5, 3 with corresponding threads); wherein the package is resealable (capable of performing the above intended use). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg in view of Borgeat (by replacing portions of the device such as portions of cap and base while maintaining portions such as post; the Office notes that the entire cap could be placed over the device with the gasket while maintaining the existing structure, such as by attaching to element 16 with the provided attachment structure, such as the improved corresponding threads in figs 5, 3) in order to permit transport without the danger the contents being damaged by providing a more effective seal.  Though not required, the Office still notes that Borgeat discloses wherein the base or the cap includes a gasket and the other of the cap or the base seals in contact with the gasket when the cap is coupled to the base (20).  Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to to replace a gasket with an o-ring that also forms a moisture tight seal is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to replace a gasket with an o-ring that also forms a moisture tight seal in order to perform the above in order to perform the same function of enhanced sealing.  Though not required, the Office merely notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one seal for another because it has been held that substituting equivalents known for the same purpose on the basis of its suitability for the intended use was an obvious extension of the prior teachings. Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat.Inter. 1980), 209 USPQ at 759. With respect to the new limitation to wherein the orthodontic bracket is secured to the post at a position above where the thread of the cap engages the thread of the base, the Office notes that Tuneberg discloses the above (As in fig 3 which is modified above to include threads between the cap and base).   The Office again notes the 112 rejection to no portion of the base extends above any portion of the orthodontic bracket.  Inasmuch as applicant discloses the above, the prior art discloses the above.  

Claim(s) 35 is rejected under 35 U.S.C. 102(a)as being anticipated by Tuneberg (7381053) in view of Borgeat and Cinader.
Tuneberg discloses:
35:  A storage and dispensing system of orthodontic brackets (figs 1-7) for use in an orthodontist's office (capable of performing the above intended use) comprising: a package (package in figs 1-7) that encloses an orthodontic bracket (bracket in figs 1, 3), the package including a base and a cap (such as in fig 3 adjacent “16” and “61”), the base having a post extending therefrom on which the orthodontic bracket is secured (adjacent 32), and the cap including a blind bore that extends over and surrounds the post and the orthodontic bracket (vertical wall shown in fig 3), with the exception of the following which is disclosed by Borgeat:	wherein the cap includes a thread and the base includes a corresponding thread, the thread of the cap engaging the thread of the base when the cap is coupled to the base  (fig 5, 3 with corresponding threads); wherein the package is resealable (capable of performing the above intended use). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg in view of Borgeat (by replacing portions of the device such as portions of cap and base while maintaining portions such as post; the Office notes that the entire cap could be placed over the device with the gasket while maintaining the existing structure, such as by attaching to element 16 with the provided attachment structure, such as the improved corresponding threads in figs 5, 3) in order to permit transport without the danger the contents being damaged by providing a more effective seal.  Though not required, the Office still notes that Borgeat discloses wherein the base or the cap includes a gasket and the other of the cap or the base seals in contact with the gasket when the cap is coupled to the base (20).  Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to replace a gasket with an o-ring that also forms a moisture tight seal is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to replace a gasket with an o-ring that also forms a moisture tight seal in order to perform the above in order to perform the same function of enhanced sealing.  Though not required, the Office merely notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one seal for another because it has been held that substituting equivalents known for the same purpose on the basis of its suitability for the intended use was an obvious extension of the prior teachings. Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat.Inter. 1980), 209 USPQ at 759. With respect to the new limitation to wherein the orthodontic bracket is secured to the post at a position above where the thread of the cap engages the thread of the base, the Office notes that Tuneberg discloses the above (As in fig 3 which is modified above to include threads between the cap and base).   The Office again notes the 112 rejection to no portion of the base extends above any portion of the orthodontic bracket.  Inasmuch as applicant discloses the above, the prior art discloses the above.  If there is any question to the above, Cinader discloses a device (figs 12) enclosing a bracket (adjacent 14e) with a base (18e with a post adjacent 20e) where no portion of the base extends above any portion of the bracket (as in fig 12; when the device is held in the position as in fig 12).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Cinader (by either removing the base/post of the prior art or adding it to the lower portion of the device) in order to provide for a more secure attachment of the bracket to the device as to prevent unintentional movement during transport. 
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 12 above, and further in view of AAPA.
Tuneberg discloses:
36:  As previously provided and provided for Applicant’s convenience, the prior art discloses a storage and dispensing system of orthodontic brackets (figs 1-7) for use in an orthodontist's office (capable of performing the above intended use) comprising: a package (package in figs 1-7) that encloses an orthodontic bracket (bracket in figs 1, 3), the package including a base and a cap (such as in fig 3 adjacent “16” and “61”), the base having a post extending therefrom on which the orthodontic bracket is secured (adjacent 32), and the cap including a blind bore that extends over and surrounds the post and the orthodontic bracket (vertical wall shown in fig 3), with the exception of the following which is disclosed by Borgeat: wherein the cap includes a thread and the base includes a corresponding thread, the thread of the cap engaging the thread of the base when the cap is coupled to the base  (fig 5, 3 with corresponding threads, of which does not include a flange and is therefore flangeless as shown in the above figures); wherein the package is resealable (capable of performing the above intended use). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuneberg in view of Borgeat (by replacing portions of the device such as portions of cap and base while maintaining portions such as post; the Office notes that the entire cap could be placed over the device with the gasket while maintaining the existing structure, such as by attaching to element 16 with the provided attachment structure, such as the improved corresponding threads in figs 5, 3) in order to permit transport without the danger the contents being damaged by providing a more effective seal.   Borgeat discloses wherein the base or the cap includes a gasket and the other of the cap or the base seals in contact with the gasket when the cap is coupled to the base (20).  Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to replace a gasket with an o-ring that also forms a moisture tight seal is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to replace a gasket with an o-ring that also forms a moisture tight seal in order to perform the above in order to perform the same function of enhanced sealing.  Though not required, the Office merely notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one seal for another because it has been held that substituting equivalents known for the same purpose on the basis of its suitability for the intended use was an obvious extension of the prior teachings. Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat.Inter. 1980), 209 USPQ at 759.

Response to Arguments
   Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.  Applicant states that claim 12 should now be allowed as it was not previously rejected by prior art.  Claim 12 is rejected under 112 2nd as it was in the prior rejection.  Further, the subject matter has been amended by Applicant and therefore has required new consideration and/or search.  Nevertheless, Applicant states that the prior art does not disclose Applicant’s improper new subject matter added to the claims.  In claims 1, 35, Applicant has now added a negative limitation to “no portion…”.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).  Applicant does not provide for the above and therefore the claims are and must be rejected for including new matter.  The Office also notes that the limitation depends on the orientation of the device, and during transport the device may upside down wherein the base would be entirely be above the bracket in Applicant’s device and completely counter to Applicant’s new unsupported claim.  Claims 2-3, 5-7, 13-19, 21-22, 24, 32 is/are rejected as being dependent on the above rejected claim(s). Applicant states that the prior art does not disclose the RFID elements.  Swain discloses RFID tag and reader (paragraph 27).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Swain (by placing an RFID (of which includes all RFID elements such as tag, reader, etc.) anywhere in the device such on a strip as well as a cabinet, such as on or within) in order to provide tampering evidence as well as information to the user.  The Office notes that it is well within the skill of one of ordinary skill in the art to place any RFID equipment on or within components of the device such as the cabinet.  It is well known in the art that placing items internal a cabinet would protect the device from damage while placing a device on the outside would make the device more readily accessible. Applicant states that the dependent claims are allowable due to their dependence from allowable claims.  The Office has not indicated that any of Applicant’s claims are allowable. Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office must maintain the rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735